      Case 1:16-cv-11921-NMG Document 26 Filed 03/26/21 Page 1 of 7



                     United States District Court
                       District of Massachusetts

                                      )
Alexander Hallums,                    )
                                      )
          Petitioner,                 )
                                      )
          v.                          )
                                      )     Civil Action No.
Matthew Divris,                       )     16-11921-NMG
                                      )
          Respondent.                 )
                                      )
                                      )
                                      )

                          MEMORANDUM & ORDER

GORTON, J.

     This case arises from the pro se petition of Alexander

Hallums (“Hallums” or “petitioner”) for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254.     He is currently in state custody

at North Central Correctional Institution (“NCCI”) in Gardner,

Massachusetts, having been convicted of and sentenced for

aggravated rape and larceny.

I.   Background

     The facts and procedural history of this case are provided

in detail in the Report and Recommendation (“R&R”) submitted by

United States Magistrate Judge Marianne B. Bowler with which the

Court assumes familiarity.     In brief, in February, 2014, a

state-court jury found petitioner guilty of aggravated rape and




                                 - 1 -
        Case 1:16-cv-11921-NMG Document 26 Filed 03/26/21 Page 2 of 7



larceny.    One month later, he was sentenced to “not less than

nine years and not more than ten years in Massachusetts prison.”

     Soon thereafter, petitioner appealed his conviction on the

ground that the prosecutor’s closing argument was unduly

prejudicial, although petitioner had not objected to it at the

time.   In March, 2016, the Massachusetts Appeals Court (“the

MAC”) affirmed petitioner’s conviction because “the defendant

did not object to the closing argument” at trial and none of the

allegations of prosecutorial misconduct “create[d] a substantial

risk of a miscarriage of justice”. See Commonwealth v. Hallums,

46 N.E.3d 599 (Mass. App. Ct. 2016).

     In September, 2016, Hallums filed the pending petition for

a writ of habeas corpus, challenging his conviction on the same

grounds as those raised in his appeal to the MAC.          Respondent

Matthew Divris (“Divris” or “respondent”) opposes the petition

because the MAC previously resolved the same claims on an

independent and adequate state law ground, namely, that

petitioner failed to comply with the Massachusetts

contemporaneous objection rule. 1

     The petition was referred to Magistrate Judge Bowler and,

on February 22, 2021, she entered an R&R recommending that this


1 Although the petition for writ of habeas corpus names Collette
Gogeon as the respondent and the individual having custody of
petitioner, because the superintendent of NCCI is Matthew
Divris, he has been substituted as respondent in this action.

                                   - 2 -
      Case 1:16-cv-11921-NMG Document 26 Filed 03/26/21 Page 3 of 7



Court dismiss the petition.     She concluded that federal habeas

review was barred based on the decision of the MAC.

Specifically, the magistrate judge concluded, as to two of the

alleged categories of prosecutorial error, that the MAC

conducted a merits-based review under a standard that is

functionally equivalent to the federal standard and that its

analysis was neither contrary to nor an unreasonable application

of that clearly established Supreme Court doctrine.         With

respect to the third and final category of alleged misconduct,

the magistrate judge determined that the MAC had rejected

petitioner’s claim for his failure to comply with the

Massachusetts contemporaneous objection rule, an independent and

adequate state-law ground.

     The respondent has filed a timely objection to the R&R on

the limited ground that the magistrate judge incorrectly

concluded that the MAC had reached the merits on two of the

allegations of prosecutorial misconduct but otherwise agrees

with the recommendation.    Respondent submits that the MAC,

instead, rested its decision entirely on the contemporaneous

objection rule.   Petitioner has neither replied to respondent’s

objection nor filed an objection of his own.




                                 - 3 -
       Case 1:16-cv-11921-NMG Document 26 Filed 03/26/21 Page 4 of 7



II.   Discussion

        A. Legal Standard

      When a district judge refers a dispositive motion to a

magistrate judge for recommended disposition, it must determine

de novo any part of the recommendation as to which an objection

has been properly registered. Fed. R. Civ. P. 72(b)(3).

      A habeas petition shall not be granted as to any claim

adjudicated on the merits in state court unless it resulted in a

decision that was

      contrary to, or involved an unreasonable application of,
      clearly established Federal law, as determined by the
      Supreme Court of the United States.

28 U.S.C. § 2254(d)(1).     Nor shall the petition be granted as to

any claim rejected by a state court on an independent and

adequate state law ground. See Walker v. Martin, 562 U.S. 307,

315 (2011).   The First Circuit Court of Appeals has held

repeatedly that

      the Massachusetts requirement for contemporaneous
      objections is an independent and adequate state procedural
      ground, firmly established in the state’s jurisprudence and
      regularly followed in its courts.

Janosky v. St. Amand, 594 F.3d 39, 44 (1st Cir. 2010).

      Massachusetts appellate courts use a multi-step process to

determine whether the contemporaneous objection rule precludes

the appeal of a criminal defendant’s conviction. See Rivera v.

Bergeron, 755 F. Supp. 2d 326, 328 (D. Mass. 2010).          First, the


                                  - 4 -
       Case 1:16-cv-11921-NMG Document 26 Filed 03/26/21 Page 5 of 7



appellate court analyzes whether the defendant, in fact, waived

his appeal by failing to object to the alleged error at trial.

Id.   Second, if there was no contemporaneous objection, the

appellate court conducts a limited review of the defaulted claim

to determine only whether the alleged error caused “a

substantial likelihood of a miscarriage of justice”. 2 Id.         Such

limited review of the merits “does not work as a waiver of the

contemporaneous objection requirement” as the reason for

affirming a conviction. Lynch v. Ficco, 438 F.3d 35, 45 (1st

Cir. 2006) (citation omitted); see also Tart v. Com. of Mass.,

949 F.2d 490 (1st Cir. 1991) (“We will not infer waiver of a

contemporaneous objection rule unless the state appellate court

has made it reasonably clear that its reasons for affirming a

conviction rest upon its view of federal law” (internal

quotation marks and citation omitted)).

      Having carefully considered the relevant MAC decision, the

R&R and respondent’s objection thereto, this Court agrees with

respondent.   The MAC rejected all of petitioner’s claims on the

independent and adequate state ground that they were

procedurally defaulted by Hallums’ failure to object


2 To determine whether an unpreserved claim gives rise to a
substantial risk of a miscarriage of justice, the reviewing
court will ask 1) Was there error? 2) Was it prejudicial? 3) Did
it materially influence the verdict? and 4) Does it appear that
counsel’s failure to object was a tactical decision?
Commonwealth v. Randolph, 780 N.E.2d 58, 67 (Mass. 2002).

                                  - 5 -
      Case 1:16-cv-11921-NMG Document 26 Filed 03/26/21 Page 6 of 7



contemporaneously to the prosecutor’s closing argument. See

Rivera, 755 F. Supp. 2d at 329.      Indeed, the MAC expressly

stated that

     [a]t trial the defendant did not object to closing
     argument; therefore we review to determine whether, if
     there was error, it created a substantial risk of a
     miscarriage of justice.

Hallums, 46 N.E.3d 599.    That inquiry is precisely analogous to

the process typically used by Massachusetts appellate courts

considering whether the contemporaneous objection rule applies.

See Rivera, 755 F. Supp. At 329 (“This method of analyzing

criminal appeals based on claims defaulted at trial is not

uncommon in Massachusetts appellate courts.”).

     Because the subsequent review by the MAC of the merits of

petitioner’s defaulted claims was limited to whether the

prosecutor’s closing argument created a substantial likelihood

of a miscarriage of justice, it did not constitute a waiver of

the contemporaneous objection requirement.       Accordingly, this

Court will necessarily reject the R&R only to the extent it

concludes that the MAC reached the merits of petitioner’s

claims.   Otherwise, this Court agrees with the R&R and will

accept and adopt its ultimate recommendation to dismiss the

pending petition for habeas corpus.




                                 - 6 -
      Case 1:16-cv-11921-NMG Document 26 Filed 03/26/21 Page 7 of 7



                                 ORDER

     For the foregoing reasons, respondent’s objection to the

R&R (Docket No. 25) is SUSTAINED but the R&R (Docket No. 24) is

otherwise ACCEPTED and ADOPTED.      Petitioner’s habeas petition

(Docket No. 1) is hereby DISMISSED.

So ordered.
                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated March 25, 2021




                                 - 7 -
